Plaintiff in error, Pressy James, was convicted at the June, 1918, term of the county court of Oklahoma county on a charge of unlawfully selling intoxicating liquor and his punishment fixed at a fine of $100 and imprisonment in the county jail for a period of 60 days. No briefs have been filed on behalf of plaintiff in error and no appearances made for oral argument. The Assistant Attorney General has imposed a motion to affirm the judgment of the trial court on the ground that the appeal has been abandoned. A careful examination of the record discloses no fundamental error prejudicial to the substantial rights of the plaintiff in error. It also appears that the appeal is without merit and has been abandoned. The motion of the Attorney General to affirm for failure to prosecute is therefore sustained. The judgment is affirmed. *Page 734